DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-9, 11-16, and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an artificial synapse element in claim 1, particularly in combination with the additional layer being a semiconductor layer, and wherein the semiconductor layer comprises a semiconductor selected from the group consisting of: Si, Ge, SiGe, and combinations thereof; and a top electrode comprising a single continuous layer disposed directly on the additional layer, wherein the top electrode comprises comprise a metal.  For example, Muller et al. (US 2014/0355328 A1) and Nicholes et al. (US 2017/0062037 A1), as the closest prior arts of record, teach the claimed artificial synapse element in claim 1 comprising an asymmetric stack of materials formed of a bottom electrode, a ferroelectric layer comprising HfO2-based material, an additional layer, and a top electrode in order (See the Office Action mailed on 06/24/2021 .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829